Citation Nr: 0728969	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-11 062	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1948 to May 1952.  He died in September 2004.  The appellant 
is his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) from a March 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

In support of her claim, the appellant testified at a 
videoconference hearing in January 2007 before the 
undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The RO notified the appellant of the evidence needed to 
substantiate her claims, including apprising her of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  The Certificate of Death indicates the veteran died in 
September 2004 due to a subdural hematoma following a closed 
head injury from a fall in his home.

3.  At the time of his death, the veteran's service-connected 
disabilities were:  
post-traumatic residuals of a hemothorax of the right lung 
with retained foreign bodies (rated 100 percent disabling 
effectively since January 16, 2002); a scar on his face as a 
residual of a shell fragment wound (SFW, 10 percent); hearing 
loss (0 percent); and a scar on his back, also a residual of 
a SFW (0 percent).

4.  The evidence of record does not show a service-connected 
disability either caused or contributed substantially or 
materially to the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not from disability due to a 
disease or an injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The criteria also are not been for DIC benefits.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. § 3.105 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  These 
requirements apply to all five elements of a 
service connection for cause of death claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant, i.e., harmless.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court of Appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show the error was harmless.  Id.; 
see, too Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a November 2004 RO letter provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, as well as what information 
and evidence she needed to submit, what information and 
evidence would be obtained by VA, and the need for her to 
advise VA of or submit any further evidence that was relevant 
to her claim.

The Board is aware of the Court's recent decision in Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007), which 
addressed content-compliant § 5103(a) notice for DIC claims.  
The November 2004 letter mentioned did not specifically list 
the conditions for which the veteran was service connected at 
the time of his death, see Hupp, slip opn at 12, as that 
requirement did not exist at the time.  But the evidence 
shows that omission did not preclude the appellant from 
meaningfully participating in the adjudication of her claim, 
as she already was aware of the veteran's service-connected 
disabilities.  This is evident from the essential basis of 
her argument - that medications (Coumadin, Lasix, etc.) 
taken for his service-connected lung condition, referring to 
his hemothorax, made him dizzy, which, in turn, caused him to 
fall and sustain the terminal head injury.  Moreover, she 
included with her application for DIC a letter from a doctor 
that briefly discussed the prescribed medications the veteran 
took for this service-connected disability.  Hupp, slip opn 
at 11, 13.  But as will be explained, this doctor did not 
also express any opinion as to whether the veteran's 
medication played any part in the unfortunate accident that 
caused his death.

So, while the November 2004 letter did not specifically state 
that evidence was needed showing the veteran's medication for 
his service-connected hemothorax disability played a critical 
part in his fatal accident, the Board nonetheless finds that 
the appellant was already well aware of the need for this 
type of substantiating cause-and-affect evidence.  She has 
not alleged that VA failed to notify her of the evidence she 
needed to prove her claim, but instead that VA failed to 
assist her by not obtaining an expert medical opinion to 
determine whether her claim has merit.  That allegation will 
be addressed, as well, as it is the very linchpin of her 
claim.

The Board also notes that, since the November 2004 letter was 
issued prior to the Court's decision in Dingess/Hartman, the 
letter did not inform the appellant how downstream disability 
ratings and effective dates are assigned and the type 
evidence impacting those determinations.  But this is 
inconsequential - and therefore at most harmless error - 
because the Board is denying her underlying claim for service 
connection for cause of death, and also for § 1318 DIC, so 
the effective date element of her claims is moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the appellant, 
the records of the veteran's private care providers 
identified as related to the claim, and the transcript of the 
appellant's videoconference hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to her.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Thus, any error is harmless and does not prohibit 
consideration of her appeal on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).



Governing Laws and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  A service- connected 
disability will be considered as the principal (primary) 
cause of death when the disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b); see also Ashley v. Brown, 6 Vet. App. 52, 57 
(1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

The evidence of record reflects that the veteran fell in the 
bathroom of his home, where the appellant found him 
unconscious.  He succumbed within hours without regaining 
consciousness as a result of the head injury he sustained in 
the fall.

During the hearing, the appellant's representative argued the 
claim was rather summarily denied without adequate medical 
evidence to support the decision.  He asserted that the 
medications the veteran was prescribed for - at least in 
part, his service-connected lung disorder (hemothorax) caused 
him to become very dizzy and fall, sustaining the terminal 
head injury.  The appellant and her representative further 
testified that this had occurred on several prior occasions, 
but fortunately the veteran had always either fallen 
backwards onto a couch or his bed - so ultimately unharmed.  
On this particular day in question, however, the 
representative asserted the veteran walked approximately 10 
steps to the bathroom and then fell and hit his head, this 
time resulting in the fatal injury.  Transcript, pp. 1-6.

In other testimony, the appellant asserted that the veteran 
had become dizzy or passed out on at least three occasions 
during the prior year, but that she never took him to a 
hospital or otherwise helped him seek medical attention.  She 
said that, instead, she would just sit him up and allow him 
to recover.  She stated that when he arose to go to the 
bathroom, she was in the living room, and that he just went 
around the corner to access the bathroom, where she heard him 
fall.  She entered the bathroom and tried to pick him up but 
- understandably, was unable to.  She requested, through her 
representative, that VA obtain a medical opinion on whether 
the veteran's medications contributed to his fall, noting the 
RO had adjudicated her claim on the basis of his VA and 
private treatment records without obtaining further medical 
review.

The September 2004 Certificate of Death list the manner of 
the veteran's death as an accident, and the cause of his 
death as a subdural hematoma following a closed head injury.

At the time of his death, the veteran's service-connected 
disabilities were:  
post-traumatic residuals of a hemothorax of the right lung 
with retained foreign bodies (rated 100 percent disabling 
effectively since January 16, 2002); a scar on his face as a 
residual of a shell fragment wound (SFW, 10 percent); hearing 
loss (0 percent); and a scar on his back, also a residual of 
a SFW (0 percent).

The veteran's nonservice-connected disabilities included 
presbyopia, hypoxemia, and coronary artery disease (CAD) - 
status post coronary artery bypass graft (CABG).

Failure to Obtain a Medical Opinion to Determine Whether the 
Claim has Merit

VA is obliged to provide an examination or obtain an opinion 
when the record contains competent evidence that:  1) the 
veteran had a current disability or signs and symptoms of a 
current disability; 2) the record indicates that the 
veteran's death may have been associated with his 
disabilities or signs and symptoms of them; and, 3) the 
record does not contain sufficient information to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board must determine if any evidence of a link between 
the veteran's service-related disabilities and his death is 
competent, as it must be.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for the duty to get an 
examination, or in the appellant's case an opinion (since the 
veteran is deceased), is rather low.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Still, there must be insufficient 
evidence already of record to decide the claim.  And here, 
unfortunately, the Board does not find this to be the case.

Records from Concord Hospital, in Concord, NH, and from 
American Medical Response and Massachusetts General Hospital 
do not contain any relevant information that was recorded 
when the veteran was picked up at his home and initially 
transported to Concord.  September 2004 documents of the 
ambulance service prepared the day of his death indicate he 
had collapsed at home the prior evening and was taken to the 
emergency room at Concord Hospital.  There it was determined 
he had sustained an intracranial subdural hematoma.  He was 
placed on a ventilator and assessed as ventilator dependent.  
After intubation, he was transferred to Massachusetts General 
Hospital where his family gave instructions not to 
resuscitate him.  Later that same day, physicians at 
Massachusetts General determined that no intervention was 
possible, and he was transferred back to Concord for terminal 
care where he expired.

There are no entries in any of these records to the effect 
that the appellant or anyone else told responding or treating 
personnel that the veteran had experienced dizziness or any 
other difficulty prior to his fatal fall.  An autopsy was not 
performed.

Earlier dated records show the veteran had sustained his 
wounds during the Korean Conflict, but that he did not apply 
for service connection until the 1980s.  The 1989 decision 
assigned an initial 0 percent (i.e., noncompensable) rating 
for the traumatic hemothorax of his right lung, as he had 
denied any problems from the wounds and the examination had 
shown his scars as the primary active residual, although an 
X-ray had shown a fragment of metal retained in his right 
lung.

VA outpatient records show the veteran was presenting with 
complaints of dyspnea beginning in the summer of 1989.  A 
July 1989 entry listed his complaint as being all out of 
breath if he had to hurry, and that this problem had started 
in 1987.  He was on medication for hypertension, and his 
pulmonary function tests were reported as either good or very 
good.  Findings on examination included a systolic murmur.  
No edema was noted.  The diagnosis was non-pulmonary dyspnea 
on exertion.  


An October 1989 entry noted his hypertension was deemed 
borderline, but due to the notation of brisk and small 
cartoid pulses, he was diagnosed with mild aortic stenosis.

A May 1990 echocardiogram showed left ventricle hypertrophy.  
The diagnosis was hypertension - half treated, and benign 
valve sclerosis.  During the veteran's visits for follow-ups, 
examination showed his lungs as clear, including in December 
1991 when he complained of a temperature, some wheezing on 
breathing, and that his lungs felt congested.  The assessment 
and treatment are all illegible.

In October 1991, the VA medical facility where the veteran 
received his treatment referred him for a fee-basis 
evaluation to determine if decreasing lung function was 
related to the shrapnel in his lung.  The report shows the 
appellant was present at that examination.  The veteran had 
been able to walk two miles a day until 6 to 12 months prior 
to that examination, when he had to stop because of dyspnea.  
He told the examiner that he could only walk about 20 or 30 
feet before he had to stop due to dyspnea associated with 
burning across his chest.  He denied nausea, vomiting, 
diaphoresis, or chest pain and said his symptoms went away 
after resting for several minutes.  He described the same 
feeling when he bent over such as to tie his shoes.  The 
examiner noted a 15-year one-pack-a-day smoking history that 
had ceased 30 years earlier, and the veteran told him that he 
was diagnosed with hypertension approximately two and one-
half years before the then current evaluation, for which he 
had taken three medications:  first Lisinopril, then 
Acebutolol, and Nifedipine as of the date of the examination.  
He had worked in a tannery for 35 years as a buffer, where he 
used a mask, until it closed.  His last employment before 
retiring was with a bay window building.  Also noted was a 
history of possible environmental allergies with occasional 
post nasal drip.



Objective physical examination noted no adenopathy or 
thyroid.  Lung sounds were diminished with crackles at both 
bases, and cardiac was significant for diastolic sound, which 
the examiner assessed as a possible murmur v. S4.  The 
examiner noted that he had insufficient records or data on 
the veteran to assess how much cardiac or pulmonary disease 
he had, but he noted the veteran felt better after using an 
inhaler during the pulmonary function testing.  It showed 
possible mild restriction and normal arterial blood gases.

The February 1992 rating decision determined the veteran's 
lung sounds were associated with advanced age rather than the 
retained foreign body, but that the July 1988 rating decision 
contained clear and unmistakable error (CUE), in that a 
compensable rating was not granted on a presumptive basis for 
the retained foreign body in the right lung.

From 1992 onwards, the treatment records show the veteran 
progressively developed more cardiac symptoms.  While he 
complained of wheezing and voiced concern that he might again 
have pneumonia in May 1992, his lungs were noted as clear.  
Based on a chest X-ray, an upper respiratory infection was 
diagnosed, and the examiner noted rule out right pneumonia 
and left ventricle failure.  In September 1994, the veteran 
presented with complaints of shortness of breath and 
increased chest pressure after slight exertion over the prior 
three days.  His blood pressure was 192/90.  His chest X-ray 
revealed congestive heart failure.

A June 1997 VA discharge summary shows the veteran was 
admitted with diagnoses of atrial fibrillation, CAD, and 
chronic obstructive pulmonary disease (COPD).  The summary 
lists his history for those conditions, and that he was 
admitted for shortness of breath.  An extensive workup 
included a ventilation perfusion scan and non-invasive venous 
studies, all of which were negative.  He was found in 
paroxysmal atrial fibrillation, but rapidly converted.  He 
was initially admitted to a private hospital, but was 
transferred to the VA facility.  


The initial sense was that his symptoms were secondary to 
bronchospasm from beta blocker that had been recently 
started, so it was discontinued.  He was discharged to home 
where he was doing well, until he developed 7/10 chest pain 
with nausea, shortness of breath, and diaphoresis.  He took 
no nitroglycerin, but after presenting at the emergency room 
his pain was relieved after two sublingual nitroglycerin.  
While in the emergency room he was found to be in rapid 
atrial fibrillation.  After being loaded with Digoxin and 
started on Heparin, his symptoms improved.

During the inpatient treatment, a heart attack was ruled out, 
but an echocardiogram showed mild left atrial enlargement, 
borderline atherosclerosis with mild mitral regurgitation.  
After an exercise thallium stress test was stopped due to 
chest pain and dizziness and showing a moderate-sized 
inferior defect, the veteran agreed to undergo a cardiac 
catheterization, which required transfer to an outside 
private facility.  The summary noted he would be restarted on 
his Coumadin for anticoagulation after the procedure, and 
that he would seen for possible cardio-conversion for his 
atrial fibrillation after he was anticoagulated for three 
weeks.  He was to avoid beta blockers, since he did not 
tolerate them well during a previous admission for a 
bronchospasm.  The summary specifically noted that his 
pulmonary condition and other medical problems were stable.

Other documents show the veteran was unable to appear for an 
examination in July 1997, as he underwent the CABG during 
that month.  A September 1997 lung examination report noted 
he was found to be grossly obstructed in August 1997 after 
being placed on Atenolol.  It was stopped and Prednisone 
started, and his shortness of breath improved.  Since the 
CABG he had noted increasing shortness of breath on exertion, 
such that he could not climb more than two flights of stairs.  
Objective physical examination showed an irregular pulse of 
80 and a clear chest.  Pulmonary function tests showed mild 
restrictive disease without evident obstruction, and the 
chest X-ray showed the metallic foreign body within the right 
chest.  The examiner indicated the veteran's chest symptoms 
were multifactorial.  In addition to the restrictive disease, 
the examiner indicated that underlying asthma and beta 
blocker treatment caused some of the asthmatic symptoms, and 
that the veteran was moderately disabled from the symptoms.

The treatment records show the veteran's cardiac disorder 
continued to develop more severe symptoms, including 
congestive heart failure.  A May 2001 X-ray taken at Concord 
Hospital showed that, as compared to a 1997 study, his heart 
was enlarged, interstitial and alveolar edema were present, 
as well as a small right effusion.  The impression was 
congestive heart failure with right pleural effusion and 
developing interstitial edema.

In July 2001, the veteran presented at the Concord Emergency 
Room in congestive heart failure, and he was given diuretic 
therapy, which led to an improvement in his symptoms.  He was 
admitted.  In a July 2001 note, his treating cardiologist, 
Dr. Klinker, observed that the exact contribution to the 
veteran's congestive heart failure was somewhat perplexing, 
but he noted evidence of aortic outflow obstruction versus 
aortic stenosis that was difficult to evaluate.  
Dr. Klinker's main concern, however, was potential worsening 
valvular disease, and that the prospect of coronary disease 
contributing to the recent congestive heart failure could not 
be excluded.  He scheduled a cardiac catheterization.

That procedure revealed no significant obstruction of the 
veteran's grafts and native three vessel coronary disease was 
noted.  After discussion of the alternatives, he elected to 
continue with intensive medical therapy to manage his 
condition.  His Coumadin was restarted.  Dr. Klinker's 
discharge diagnoses were:  mild aortic stenosis, CAD, 
moderate to severe mitral stenosis, chronic atrial 
fibrillation, renal insufficiency, and pulmonary 
hypertension.  The discharge medications included Coumadin 
and Demadex, but the "Demadex" is partially lined through 
and Lasix written above it.

In November 2001, the veteran experienced an acute ischemic 
left leg.  Upon presentation at the Concord Emergency Room he 
was missing his left groin pulse.  He was admitted and 
underwent a diagnostic arteriography which showed a large 
embolus involving the distal external iliac artery.  The 
discharge diagnosis was acute arterial embolus of the left 
leg.

At the veteran's follow-up visit in March 2002, Dr. Klinker 
noted the veteran continued to be limited by exertional 
dyspnea, but that the condition was stable and the veteran 
was doing well overall.  The veteran told him that he had 
felt occasional light-headedness, particularly when he took a 
medication which was added for his blood pressure control, 
and that he had since stopped taking it.  Dr. Klinker noted 
the veteran's then current medications as Lovastatin 20 mg, 
Verapamil 240 mg, Lisinopril 20 mg, Demadex 40 mg, Coumadin, 
and Allopurinol.  Dr. Klinker emphasized the importance of 
fluid management if the veteran developed orthopnea or lower 
extremity edema.

In September 2002, Dr. Klinker noted the veteran reported 
dyspnea at times and occasional lower extremity edema, but 
there had been no dizziness, palpitations, presyncope or 
sensation of sustained tachycardia.  Dr. Klinker again 
emphasized the importance of fluid management, and he asked 
the appellant to confirm the veteran's current dose of 
Demadex, as he might consider asking him to take a slightly 
higher dose.

The veteran, through his representative, requested an 
increased rating in April 2002 for his lung disorder 
(hemothorax), stating he was having difficulty breathing.  
The August 2002 VA examination report states the examiner 
noted the veteran's history and his medical difficulties in 
late 2001.  Examination revealed his heart murmur.  His lungs 
were clear to auscultation and percussion.  No rales or 
rhonchi were heard.  The lower extremities showed 2+ edema.  
The examiner interpreted the pulmonary function tests as 
showing a diffusion defect with mild restrictive pulmonary 
disease.  The diagnosis was remote hemothorax with retained 
foreign body, by chest film, right lung.

The RO requested further medical clarification on whether the 
veteran's diffusion defect was caused by his service-
connected lung disorder (hemothorax) or instead his 
nonservice-connected heart disease.  The VA examiner who 
reviewed the claims file indicated it was due to both, as it 
was not due solely to the lung condition or the veteran's 
severe CAD with congestive heart failure.  
The examiner provided no explanation or discussion of the 
opinion whatsoever.  The results of pulmonary function tests 
were noted, but none of the extensive records concerning the 
veteran's heart disease were noted or discussed.

Upon receipt of that report, a January 2003 RO decision 
increased the rating for the veteran's lung disorder from 30 
to 100 percent, effective January 16, 2002.

The appellant and her representative maintain the veteran's 
anti-coagulation therapy, primarily the Coumadin, caused 
dizziness that in turn caused his fatal fall.  The Board, 
regrettably, must reject this allegation.

The representative's and the appellant's assertions are - in 
essence, speculative.  No one, indeed including the appellant 
herself, was in visual contact with the veteran when he fell 
in his bathroom and struck his head.  The appellant readily 
acknowledged during her hearing that she did not actually 
witness the fall.  And while she also testified that he had, 
on several prior occasions, experienced the same type 
dizziness, there is absolutely no evidence that he complained 
of dizziness around the time period of his fatal accident.  
Further, Dr. Klinker's 2002 treatment notes clearly indicate 
the veteran had not reported any dizziness and also indicated 
that his reported light-headedness was probably related to 
his blood pressure medication.  And, as mentioned, the 
veteran was not service connected for his hypertension or 
even for his CAD, status post CABG.

VA notes of March 2003 telephone calls from the appellant 
concerning the veteran's medication show shortness of breath 
as his main symptom and specifically note no dizziness.

Further, there is no evidence that either the appellant or 
her representative have any medical training or expertise.  
Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters requiring medical knowledge, 
such as the underlying condition which is causing the 
symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet .App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. Denied, 119 S. Ct. 404 (1998).  This 
is equally true of the March 2006 statement from the 
appellant's daughter-in-law; her feelings as to what caused 
the veteran's death also are not competent evidence.

Perhaps the most critical facet of the evidence of record, 
however, is that the Board finds that it compellingly shows 
the veteran's anti-coagulation therapy, primarily Coumadin 
and Demadex/Lasix, was prescribed to treat his severe 
nonservice-connected CAD with congestive heart failure - not 
his service-connected lung disorder (hemothorax).  Dr. 
Klinker's May 2006 letter to the appellant responded to her 
request for input on the veteran's medications.  It also 
included a qualifier that he focused on the veteran's heart 
problems, and that he could not comment on his breathing and 
lung problems.



Dr. Klinker then noted that the oxygen and Demadex the 
appellant said the veteran was taking were typically used for 
breathing problems, and that Coumadin was a blood thinner, 
predominantly used because of the veteran's problem with 
excessive blood clotting, and Verapamil was helpful for blood 
pressure management but also was useful for control of a 
rapid heartbeat.  He also explained that Demadex was a 
diuretic pill.

It is most noteworthy that Dr. Klinker disavowed involvement 
with the veteran's lung and breathing problems.  But yet, as 
explained, he without hesitation discussed the importance of 
the veteran's fluid management and noted that he believed an 
increase in the Demadex dosage was in order for that purpose 
to further manage the veteran's CAD.

Dr. Cassell, a cardiologist, was also one of the veteran's 
private physicians.  He stated in his September 2004 letter 
that the veteran's family had asked him to confirm that the 
veteran was on Warfarin therapy at the time that he 
apparently sustained the fatal subdural hematoma.  Dr. 
Cassell emphasized that the veteran's anticoagulation therapy 
was closely monitored, and the degree of anticoagulation did 
not appear excessive based on a review of the veteran's 
international normalized ratio results of August and 
September 2004.  Dr. Cassell's observation would appear to be 
validated by Dr. Klinker's December 2001 note to the effect 
that the veteran's left leg embolus "formed during a period 
of subtheraputic anticoagulation around the time of [the 
veteran's] pneumonia."  (Emphasis added)  The Board reads 
subtheraputic as meaning the veteran was on a lower than 
normal dosage of his anticoagulation medication.  A September 
2003 VA cardiology consultation notes it as a hiatus - 
meaning he was not taking the anticoagulation medication at 
all.



And the veteran's VA outpatient treatment records show no 
evidence contrary to the Board's findings.  These records 
show that, by 2003, his breathing problems had necessitated 
the constant use of oxygen - but due to his congestive heart 
failure rather than service-connected lung pathology 
attributable to the hemothorax.  The September 2003 
cardiology consult notes the August 2002 VA examination and 
the pulmonary function tests but also noted that examination 
revealed the veteran's lungs as quite clear, with no wheezes, 
rhonchi, or rales appreciated.  The examiner noted the 
veteran's history of congestive heart failure and, 
after noting the veteran's relatively clear lungs on 
examination, opined that his significant peripheral edema 
indicated that right heart failure was predominant.  Also 
noted was renal insufficiency, which led the examiner to 
advise against an increase in diuretics to try and reduce the 
amount of lower extremity edema.

A December 2003 VA pulmonary clinic note records the 
veteran's problems as cardiomyopathy and pulmonary 
hypertension, and that the pulmonary hypertension was deemed 
due to heart disease.  It also noted that pulmonary function 
tests showed normal lung function, except for severe 
diffusion impairment.  A CT scan revealed no interstitial 
disease.  A chest X-ray showed increased right effusion.  
In early January 2004, fluid was removed from the veteran's 
right lung to treat the effusion.

An April 2004 note describes the veteran as having chronic 
transudative pleural effusion that was not responding to 
diuretics.  But with the aid of his supplemental oxygen, he 
was mobile, could get out the house and visit friends, and 
was able to perform his activities of daily living.  The 
examiner indicated the veteran was not a good candidate for a 
chest tube and that he declined pleurodesis.  The cardiology 
note for May 2004 indicates the veteran as having essentially 
end-stage valvular heart disease with aortic stenosis, mitral 
regurgitation, and refractory pleural effusion.

Except for that noted above, none of the related evidence 
shows the veteran or the appellant to have complained about 
dizziness - especially from the medication used to treat the 
service-connected hemothorax.  Of further significance, 
January 2004 optometry entries show the veteran as not 
needing glasses to drive.  So there is no indication his 
medical condition precluded him from driving.

In sum, the medical evidence of record is more than ample to 
decide the appellant's cause-of-death claim.  And, as 
explained, this evidence convincingly shows that 
the medication alleged by the representative and the 
appellant to have impacted the veteran was, in fact, 
prescribed for his nonservice-connected CAD, hypertension, 
etc.  Thus, VA is not required to obtain further medical 
comment concerning this.  38 C.F.R. § 3.159(c)(4).  The 
preponderance of the evidence shows that neither 
the veteran's service-connected disabilities (but 
particularly his hemothorax) nor any medication prescribed 
for them, caused or contributed substantially or materially 
to his death, see 38 C.F.R. § 3.312, but instead that it was 
due to an unfortunate accident of unrelated circumstance.  In 
light of this finding, there is no reasonable doubt to 
resolve in the appellant's favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

DIC

Governing Laws and Regulations

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of his discharge or other release from active duty, 
then VA shall pay DIC benefits to the surviving spouse in the 
same manner as if his death was 
service-connected.  See 38 U.S.C.A. § 1318.

VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:  (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was:  (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.



Analysis

As already alluded to, a January 2003 RO decision granted a 
100 percent rating for the veteran's post-traumatic 
hemothorax of the right lung, retroactively effective from 
January 16, 2002.  That was the sole total disability rating 
granted and in effect at the time of his death.  
Consequently, in light of the finding against service 
connection for the cause of his death, and the fact that the 
100 percent rating was not in effect for any of the above 
required lengths of time, in that it was granted decades 
after his separation from active service and was in effect 
for less than 10 years prior to his death, there is no basis 
on which to pay the appellant DIC.  The undisputed facts show 
she is ineligible for DIC.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim for service connection for the cause of death is 
denied.

The claim for DIC is also denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


